[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Mikulin, Slip Opinion No. 2016-Ohio-743.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-743
                          IN RE APPLICATION OF MIKULIN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as In re Application of Mikulin, Slip Opinion No.
                                     2016-Ohio-743.]
Attorneys—Application to register as a candidate for admission to the practice of
        law—Disregard of traffic laws and neglect of financial responsibilities—
        Application denied; reapplication permitted.
    (No. 2015-1362—Submitted October 14, 2015—Decided March 1, 2016.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 614.
                              _______________________
        Per Curiam.
        {¶ 1} Applicant, Matthew Paul Mikulin, is a candidate for admission to the
practice of law in Ohio. A panel of the Board of Commissioners on Character and
Fitness recommended that we disapprove his application and that we permit him to
apply for the February 2016 bar exam. The board adopted the panel’s findings and
                             SUPREME COURT OF OHIO




recommendation, except that the board would permit him to apply for the July 2016
bar exam. No objections have been filed. On review, we adopt the board’s findings
of fact and recommendation to disapprove Mikulin’s application and will permit
him to apply for the July 2016 bar exam.
       {¶ 2} Mikulin applied to take the July 2015 bar exam and despite expressing
some concern about his history of substance abuse, his failure to address his
financial responsibilities, and his extensive history of traffic violations, the
admissions committee of the Cleveland Metropolitan Bar Association
recommended that his character and fitness be approved. In light of those concerns,
however, the Board of Commissioners on Character and Fitness exercised its
authority to review his application sua sponte pursuant to Gov.Bar R. I(B)(2)(e).
       {¶ 3} The board found that Mikulin began to drink alcohol and smoke
marijuana on a regular basis while he was in high school and that as a consequence,
he lost interest in school and his grades fell. He admitted that he went to college to
“party” and that his substance abuse “took off” once he arrived at Florida Atlantic
University in Boca Raton, Florida, in 2002. In addition to drinking and smoking
marijuana, he progressed to using Percocet, Vicodin, and OxyContin. When those
drugs became too expensive, he began snorting heroin. He was academically
dismissed from Florida Atlantic in 2005.
       {¶ 4} Mikulin reported that after he lost his job for walking off his shift, he
hit bottom in May 2006. “[B]roke and sick,” he called his father, who took him to
enroll in an outpatient treatment program. Mikulin started attending Narcotics
Anonymous and stopped using heroin and opiates, though he admitted that he
continued to drink alcohol. But he relapsed following the sudden death of his
younger brother and starting shooting heroin.
       {¶ 5} The board described Mikulin’s life from late 2006 to approximately
2012 as a roller coaster of addictive drug use and periods of treatment, followed by
brief periods of sobriety.     He lost several jobs during that time—once for




                                           2
                                 January Term, 2016




dishonestly altering a restaurant customer’s credit-card receipt to increase his tip.
Following two arrests in November 2008 for possession of heroin, Mikulin entered
the Ashtabula County drug-court program. He continued with treatment, and
despite a number of relapses, graduated from the drug-court program in 2010 and
Cleveland State University in 2012. Although he used heroin again for two weeks
in March 2011, he subsequently completed a five-day detox program. At his May
2015 admissions hearing, he testified that he had not used heroin since that time
and that believing he should not use any drug—including alcohol—he stopped
drinking in August 2012. Shortly after starting law school, he entered into a three-
year contract with the Ohio Lawyers Assistance Program and has complied with its
terms. He graduated from Case Western Reserve University School of Law in May
2015.
        {¶ 6} The panel acknowledged that if Mikulin’s heroin addiction were his
only issue, it might be inclined to recommend approval of his character and fitness
given that he had been sober for approximately three and a half years. But in
addition to his addiction, Mikulin had 11 traffic convictions from 2004 through
2013—several for speeding, but other charges included reckless operation, driving
while under suspension, and driving without a valid license—and several other
charges had been dismissed. And at the time of his hearing, he had a pending
fourth-degree-misdemeanor speeding charge that he planned to contest.
        {¶ 7} In addition, Mikulin has failed to address multiple debts that he
incurred since returning to Ohio. In June 2012, a lender obtained a default
judgment against him for a car loan that he obtained in 2008. And in January 2013,
another default judgment was entered against him for unpaid rent. Mikulin testified
that he had been told that he might not have to repay these and other past-due debts
if the creditor did not attempt to collect them for a certain period of time. But later,
he attempted to justify his neglect of these financial obligations by explaining that
he had limited resources while he was in school. Just before the hearing, he




                                           3
                              SUPREME COURT OF OHIO




negotiated a settlement and satisfied the judgment related to his car as well as some
long-delinquent medical and utility bills with money he borrowed from his father.
The board, however, was troubled by his irresponsible decision to ignore his debts,
noting that he failed to make any payments or contact his creditors to discuss
payment plans—even when he was gainfully employed.
       {¶ 8} While crediting Mikulin for the difficult steps he has taken to
overcome his heroin addiction, the board was troubled by the combination of his
extensive traffic record and his financial irresponsibility. Finding that these factors
reflect a disregard for the law when Mikulin “should be striving to be an exemplar
of obedience to the law,” the board recommended that Mikulin’s application be
disapproved at this time but that he be permitted to apply for the July 2016 bar
examination.
       {¶ 9} Having reviewed the board’s report and the record, we agree that
Mikulin failed to demonstrate that he possesses the requisite character, fitness, and
moral qualifications under Gov.Bar R. I(11) to be admitted to the bar. Specifically,
we conclude that his disregard of traffic laws and his neglect of his financial
responsibilities present sufficient grounds for disapproving his application. See
Gov.Bar R. I(11)(D)(3)(f) and (k); see also In re Application of Kapel, 72 Ohio
St.3d 532, 651 N.E.2d 955 (1995) (finding that the applicant’s disorderly-conduct
conviction and repeated traffic violations, including speeding, demonstrated that
the applicant lacked the requisite character and fitness for the practice of law but
permitting the applicant to reapply); In re Application of Acton, 121 Ohio St. 3d
154, 2009-Ohio-499, 902 N.E.2d 966, ¶ 26 (recognizing that an applicant’s
neglect of his or her own financial responsibilities bodes ill for the applicant’s
ability to oversee the interests of clients with the diligence and integrity required of
the profession).
       {¶ 10} We therefore accept the board’s recommendation to disapprove
Mikulin’s application and encourage Mikulin to responsibly address his financial




                                           4
                                January Term, 2016




obligations, obey traffic laws, and continue to abstain from substance abuse.
Mikulin may reapply for admission to the practice of law in Ohio by filing a new
application to take the bar examination and establishing that he possesses the
requisite character, fitness, and moral qualifications for admission to the practice
of law in Ohio.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, and LANZINGER, JJ., concur.
       KENNEDY, FRENCH, and O’NEILL, JJ., concur in judgment only.
                                _________________
       Matthew Paul Mikulin, pro se.
       Bolek Besser Glesius, L.L.C., and Cathleen M. Bolek, for the Cleveland
Metropolitan Bar Association.
                                _________________




                                         5